DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 10/05/2021.
Claims 1, 3, 6-7, 10 and 13 are amended. 
Claims 1, 3-11 and 13-20 are pending in this action. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 10-11, and 13-18  are rejected under 35 U.S.C. 103 as being unpatentable over Bhadra, Niloy, et al. “High-frequency electrical conduction block of mammalian peripheral motor nerve.” Muscle & nerve vol. 32, 6 (2005): 782-90, hereafter referred to as Bhadra in view of Kilgore (US 2010/0241190 A1) [both cited previously].
Re. claims 1 and 10-11, Bhadra teaches a system comprising: 

an electrode cuff contact (figure 1, blocking electrode cuff on sciatic nerve) configured to apply the fatigue alternating current waveform to a nerve for the first time period, wherein a muscle becomes fatigued due to the fatigue alternating current waveform, and the blocking waveform to the nerve after the first time period to create a localized nerve block while the muscle remains fatigued; and wherein the fatigue alternating current waveform fatigues the muscle so that the fatigue remains during a second period of time as the blocking waveform is applied (page 784, figure 2, proximal stimulation was given from 6-40 seconds, with blocking starting at 10-30 seconds, allowing for blocking waveform to occur as the muscle continues to be fatigued from 6-40 seconds). Bhadra does not teach the second frequency is greater than the first. 
Kilgore teaches a system/method of blocking signal transmission through a nerve with reduced onset activity having a second frequency, wherein the first frequency is lower than the second frequency (paragraph 0048-0049 – known technique of applying second-third HFAC with a different second-third frequency form the first, shown in figure 11, where the third HFAC is sufficient to produce a nerve conduction block). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different pulses frequencies during stimulation as taught by Kilgore into the system/method of Bhadra as doing so would yield reduced onset activity associated with stimulation (paragraph 0049).


Re. claims 3 and 13, Bhadra further teaches wherein the blocking waveform causes the nerve to generate onset activity and send the onset activity to the muscle, but the muscle is unable to generate at least one muscle contraction in response to the onset activity due to the fatigue (figure 2, immediately after 10 seconds a rapid block onset response follows, without generating any muscle activity until the three distal stimulation pulses around 19-21 seconds).

Re. claims 4 and 14, Bhadra further teaches wherein the blocking waveform blocks nerve conduction related to a neurological condition for a third period of time after the onset activity and after the fatigue resolves (figure 2, from 40-43 seconds, blocking signal after onset activity from 30-40 seconds).

Re. claims 5 and 15, Bhadra further teaches wherein the neurological condition is muscle spasticity associated with at least one muscle of a patient's arm and/or leg (abstract; figure 1, cuff electrode was provided on the sciatic nerve [leg nerve]).

Re. claims 6-7 and 16-18, Bhadra further teaches wherein the first frequency is 1 kHz or less, the second frequency is greater than 1 kHz, and the blocking waveform comprises a kilohertz frequency alternating current waveform. (page 784, figure 2, proximal stimulation from 6-40 seconds was delivered at 1 Hz [first frequency], while six high frequency alternating current [HFAC] frequencies at 10, 18, 22, 26 and 30 kHz were tested with complete conduction block [second frequency]).


Re. claims 8-9 and 19-20, Kilgore further teaches a nerve block system wherein the first time period comprises 3 seconds or less and 1 second or less (paragraph 0053-0055, figure 12 describes a method of applying a HFAC nerve conduction block by first applying a DC amplitude insufficient of creating a nerve block (fatiguing waveform), which comes from a time period of less than 80 milliseconds collectively from ramping up to nerve blocking amplitude and down, or a first time period of 100-200 milliseconds). 


Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Bhadra is silent regarding a method of fatiguing a muscle/motor neuron junction to reduce the onset response, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Bhadra reference teaches that it is known to stimulate a gastrocnemius muscle/motor neuron in figure 2 before applying the nerve conduction block signal from 10-40 seconds. The onset response shown in the spike of muscle activation at 10 seconds is mitigated anyways after 10 seconds to about 19 seconds to provide three distal stimulation pulses, allowing for reduced/removed onset response. 
For the Kilgore reference, it is reminded that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable rages by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1955). In the instant case, it would have been obvious to modify the frequencies of the pulses to achieve a desired stimulation result, or for example, reduce onset activity associated with stimulation (Kilgore paragraph 0049). Finding the optimal parameters of applying the kilohertz frequency alternating current KHFAC would be accomplished through routine testing requiring only routine skill in the art in order to reduce onset activity associated with stimulation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butera (US 2016/0001082 A1) discloses a method of selectively blocking a nerve signal with a cuff electrode.
Franke (US 2015/0202441 A1) discloses a system with a depletion block stimulator with helical electrodes wrapped around the vagal nerve.
Gaunt (US 2006/0184211 A1) discloses a system for stimulating a target tissue to activate or block neural impulses. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792